 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:08-cr-0114 TLN DB
12                       Respondent,
13
             v.                                         ORDER
14
      STEFAN WILSON,
15
                         Movant.
16

17
            Movant is a federal prisoner proceeding through retained counsel, Mr. Mark Reichel.
18
     Recently, the Honorable Troy L. Nunley issued an order sanctioning Mr. Reichel for filing a tardy
19
     opposition to the December 27, 2017, findings and recommendations concerning petitioner’s
20
     motion to amend. Judge Nunley also struck Mr. Reichel’s objections and referred the matter back
21
     to the undersigned to consider petitioner’s motion for extension of time to retain new counsel or
22
     to file objections to the findings and recommendations. In addition, petitioner requests that Mr.
23
     Reichel be removed as attorney of record. Relatedly, Mr. Reichel filed a declaration indicating
24
     that he has returned petitioner’s full retainer for work to be performed. (ECF No. 381.)
25
     Considered together, the Court construes Mr. Reichel’s declaration as a motion to withdraw
26
     pursuant to Local Rule 182(d).
27
     ////
28
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Petitioner’s motion for substitution of counsel and motion extension of time (ECF No.

 3                  377) is GRANTED;

 4             2. The notice to withdraw (ECF No. 381) is GRANTED. The Clerk of Court is directed

 5                  to terminate Mr. Reichel as the Attorney of Record, and petitioner is substituted in pro

 6                  se;

 7             3. Petitioner’s motion for an order (ECF No. 382) is GRANTED; and

 8             4. Petitioner shall file his objections to the December 27, 2017, findings and

 9                  recommendations ’s motion within twenty-one-days from the date of this Order.

10                  Should petitioner retain new counsel in the meantime, he must submit a request for

11                  substitution of counsel.

12   Dated: March 3, 2020
13

14

15

16
     /DLB7;
17   DB/Inbox/Routine/wils0114.eot(atty)

18

19

20
21

22

23

24

25

26
27

28
                                                          2
